Opinion by
Donlon, J.
It was stipulated that the items marked “A” and “B” consist of silent butlers the same in all material respects as those involved in The Fan Company v. United States (25 Cust. Ct. 42, C.D. 1261); that the items marked “C” and “D” consist of trays the same in all material respects as those the subject of Ignaz Strauss & Co., Inc. v. United States (9 Cust. Ct. 342, C.D. 710); and that the items marked “E” consist of agate trays and rosequartz bowls similar in all respects, except as to the component material of chief value, to the merchandise involved in said C.D. 710. In accordance with stipulation of counsel and following the cited authorities, the articles in question were held dutiable as follows: (1) The items marked “A” at 40 percent under paragraph 339 as household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver; (2) the items marked “B” at 35 percent under the provision in said paragraph 339, as modified by the trade agreement with the United Kingdom (T.D. 49753), for household utensils, composed wholly or in chief value of copper, not plated with platinum, gold, or silver; (3) the items'marked “C” at 35 percent under the provision in said paragraph 339, as modified, supra, for household utensils, composed wholly or in chief value of copper (not brass), not plated with platinum, gold, or silver; (4) the items marked “D” at 40 percent under said paragraph 339 as household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver; and (5) the items marked “E” at 50 percent under paragraph 233 as articles of household use, not specially provided for, composed wholly or in chief value of agate or other semiprecious stone, not cut into shapes and forms fitting them expressly for use in the construction of jewelry.